PROB IXC (etl?)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
Petition for Warrant for Offender Under Supervision
Name of Offender: Rodney Zinn Case Number: §1-4:00CR00157-1 JCH

Name of Sentencing Judicial Officer: The Honorable Jean C. Hamilton
Senior United States District Judge

Date of Original Sentence: October 31, 2000

Original Offense: Defendant did knowingly and intentionally possess with the intent to distribute
excess of 100 grams of a substance containing heroin

| $3F6102
f4

Original Sentence: 151 months imprisonment and 3 years supervised release. On November 20, 2073, <.) 72
supervision revoked and sentenced to 8 months imprisonment, followed by 15 months supervisedza =?”

 

release. = FSi
Ss
Type of Supervision: Supervised Release Date Supervision Commenced: December 2% 201352
Expiration Date: N/A
Assistant U.S. Attorney: John J. Ware Defense Attorney: Felicia A. Jones
PETITIONING THE COURT

{X] To issue a warrant

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

Standard Condition No. 2: The defendant shall report to the probation officer in a manner and frequency
directed by the court or probation officer.

Standard Condition No. 3: The defendant shall answer truthfully all inquiries by the probation officer
and follow the instructions of the probation officer.

Nature of Noncompliance

On November 20, 2013, Zinn appeared before the Honorable Jean C. Hamilton for the purposes of a
revocation hearing. At that time. Zinn’s supervision was revoked and he was sentenced to an 8 month

term of imprisonment, followed by a 15 month term of supervised release.

Case 6:19-mj-02058-DPR Document1 Filed 07/09/19 Page 1 of 4
PROD I2C (02/17)
Rodney Zinn
$1-4:00CR00157-1 JCH

Zinn was remanded to the custody of the Bureau of Prisons at that time. Given his previous credit for
incarceration, which totaled 240 days, Zinn was released from custody on December 27, 2013. Zinn’s
term of supervised release was scheduled to begin upon his release from custody, which was December
27, 2013.

On December 30, 2013, Zinn contacted the U.S. Probation Office via telephone. At that time, he was
directed to report to the U.S. Probation Office, in person, per his reporting obligations. Zinn never
reported to the office as directed.

Given Zinn’s failure to report as directed. he was declared an absconder. As such, he is unavailable for
an interview relative to the aforementioned interview.

Violation Number
General Condition: The defendant shall not commit another federal, state, or local crime.
General Condition: The defendant shall not unlawfully possess a controlled substance.

Standard Condition No. 7: The defendant shall refrain from excessive use of alcohol and shall not
purchase, possess, use, distribute, or administer any controlled substance or any paraphernalia related to
any controlled substances, except as prescribed by a physician

Nature of Noncompliance

On August 10, 2017, Zinn was arrested by the Maryland Heights, Missouri Police Department.
According to the police report, officers were dispatched to a location relative to a call for service to help
“evict” subjects from a local motel. Officers made contact with motel staff, who informed them that the
occupants refused to leave their motel room. Officers made contact with the two male subjects, one of
whom was identified as Rodney Zinn. Zinn was found lying in the bed when officers arrived. Officers
noticed in plain view a plastic bag, containing a tan rock like substance. Additionally, officers observed
a blue square tile that contained a powder residue, two partial straw fragments, a bottle of Dormin,
several empty pink Dormin capsules, and a spoon containing powder residue. Zinn was questioned and
adinitted to using heroin the night before. Zinn was placed under arrest for Drugs-Possession of Heroin
(F). He was later released pending application of warrants.

Zinn has been charged in St. Louis County, Missouri under Cause No. 18SL-CR02407 for Possession of
Controlled Substance Except 35 Grams or Less of Marijuana/Synthetic Cannabinoid.

ho

Case 6:19-mj-02058-DPR Document1 Filed 07/09/19 Page 2 of 4
PROB I3C (ud17)
Rodney Zinn
$1-4:00CR00157-1 JCH

Violation Number

General Condition: The defendant shall not commit another fedcral, state, or local crime.

Nature of Noncompliance

Per a federal indictment filed in the Western District of Missouri on January 23, 2018, Zinn was charged
with Receiving Counterfeit Obligations of the United States, Aiding and Abetting. According to the
indictment, Zinn, aided and abetted by others, knowingly received 72 false, forged, counterfeited, and
altered obligations of the United States, that is, Federal Reserve Notes in the denominations of one
hundred dollars.

Zinn has been charged relative to the aforementioned indictment under Cause No. 6:18CR03003.
An interview relative to this violation has not been conducted, relative to the pending matter of the case.
Previous Violations

None.

ted

Case 6:19-mj-02058-DPR Document 1 Filed 07/09/19 Page 3 of 4
PROB I2C @yt7)
Rodney Zinn
$1-4:00CR00157-1 JCH

U.S. Probation Officer Recommendation:

Given the aforementioned information, it is the recommendation of the U.S. Probation Office that the
Court issue a warrant in this matter and that the previously imposed term of supervised release be

 

 

 

 

revoked,
I declare under penalty of perjury that the foregoing
is true and correct.
Executed on February 11, 2019
Approved, Respectfully submitted,
by CQ sen 9 MG by : Voor dt f—
- te tect bye A ;
Clinton S. Vestal Ann M. Burkhart
Supervising U.S. Probation Officer Senior U.S. Probation Officer
Date: February 11, 2019 Date: February 11, 2019
THE COURT ORDERS:
O No Action
mm The Issuance of a Warrant
a) The Issuance of a Summons
Appearance Date:
Appearance Time:
Courtroom Number:
oO Other
lean C. Hamil
Signature of Judicial Officer
2/LI/19
Date
4

Case 6:19-mj-02058-DPR Document1 Filed 07/09/19 Page 4 of 4
